Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 5 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/27/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Steven Benintendi on 9/23/2021

The application has been amended as follows: 
IN THE CLAIMS:

1. (Currently Amended)  [[A]] The shear web of Claim 5,  









2. (Currently Amended)  The shear web of Claim [[1]] 5, wherein at the one or more plurality of nodes, the one of the plurality of first bracing elements is bonded to a first side of the first or second connection portion and the one of the plurality of second bracing elements is bonded to a second side of the first or second connection portion.

3. (Currently Amended)  The shear web of Claim [[1]] 5, wherein the first and second longitudinal members and the plurality of first and second bracing elements are pultruded components.

4. (Cancelled)


	a first longitudinal member defining a mounting flange and a first connection portion;
	a second longitudinal member defining a mounting flange and a second connection portion; 
	a plurality of first bracing elements connected between the first and second connection portions; and
a plurality of second bracing elements connected between the first and second connection portions,
wherein the connection between each of the plurality of first and second bracing elements and the first and second longitudinal members define a plurality of nodes, and
 	wherein at least one of the first and second connection portion of a respective at least one of the first and second longitudinal members is provided with a plurality of apertures each located at a respective node and each end of the plurality of first and second bracing elements is provided with an aperture, and wherein at the one or more nodes, an aperture in the longitudinal member is aligned with apertures in both the first and second bracing elements. 

6. (Currently Amended)  The shear web of Claim [[1]] 5, wherein the first and second plurality of bracing elements are arranged diagonally relative to the first and second longitudinal members.

[[1]] 5.

8. – 14. (Cancelled)  

15. (Currently Amended)  A method of assembling the shear web of Claim [[1]] 5, the method comprising:
  	providing an assembly tool, the assembly tool comprising:
		a first row of support elements mutually spaced apart in a longitudinal direction;
 	a second row of support elements mutually spaced apart in the longitudinal direction, the second row of support elements being spaced apart from the first row of support elements in a transverse direction;
 	wherein each support element is arranged to support one or more of the plurality of first and second bracing elements of the shear web, and
 	wherein each support element comprises a clamping device configured to exert a clamping force,
	arranging the plurality of first bracing elements on the assembly tool such that a first end of each of the plurality of first bracing elements is supported by a support element in the first row of support elements and a second end of each of the plurality of first bracing elements is supported by a support element in the second row of support elements;

	arranging the plurality of second bracing elements on the assembly tool such that a first end of each of the plurality of second bracing elements is supported by a support element in the first row of support elements and a second end of each of the plurality of second bracing elements is supported by a support element in the second row of support elements;
	applying adhesive between the first and second longitudinal elements and the plurality of first and second bracing elements; and
	operating the clamping device of each support element to exert a clamping force between the plurality of first and second bracing elements and the first and second longitudinal members to connect the first and second longitudinal members and the plurality of first and second bracing elements together,
  	wherein the first and second ends of the plurality of first bracing elements and the plurality of second bracing elements include apertures, and wherein each of the first and second longitudinal members include apertures, and
 	wherein the steps of arranging the plurality of first bracing elements, arranging the first and second longitudinal members, and arranging the plurality of second bracing elements on the assembly tool provides, at the support elements, alignment between apertures in the longitudinal members and the first and second bracing elements.



17. (Original)  The method of Claim 15, comprising applying heat to the adhesive via heating devices integrated with the support elements.

18. (Currently Amended)  The shear web of claim [[1]] 5, wherein the plurality of first bracing elements and the plurality of second bracing elements extend between the first and second connection portions in a cross-bracing configuration.

19. (New)  The shear web of claim 1, wherein the at least one of the first and second longitudinal members having the T-shaped cross section comprises a mounting flange and an upstand, the upstand forming the respective connection portion of the at least one of the first and second longitudinal members, and the mounting flange extending laterally beyond the first and second bracing elements connected to the at least one of the first and second longitudinal members.

20. (New)  The shear web of claim 5, wherein the shear web is formed from a composite material.
END OF AMENDMENT
The amendment is made to place all the dependent claims under allowed claim 5, thus placing the application in condition for allowance.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745